DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 4/19/2022.  
Claims 1, 5, 21 and 33 have been amended.  

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “none of Scott, Connor, or Kad disclose or discuss hyper-spectral imaging or receiving commands over a communication link from a hyper-spectral imaging application on the mobile communication device” (Pages 13-14), the Examiner agrees.  
However, “a hyper-spectral imaging application on the mobile communication device” is outside the scope of the apparatus that is being determined in claim 1.  The claim limitation “from a hyper-spectral imaging application on the mobile communication device” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Scott teaches that the spectrometer (Fig. 11 [1130] i.e. apparatus) receives commands over a communication link (Pages 7-8 [0102]) and executes the commands to control the optical transmitter (Page 7 [0095, 0096 and 0101-0102]) and transmits the image data.  (Page 6 [0086])

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6,7, 9, 21, 23-25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2016/0084707) in view of Connor (US-2018/0149519) and Kadirkamanathan et al. (US-2012/0202514 hereinafter, Kad).
Regarding claim 1, Scott teaches an apparatus (Fig. 9 [902]) to enhance functionality of a mobile communication device (Fig. 9 [904]), the apparatus comprising:  
electronic circuitry (paragraph [0018]) including an optical transmitter (laser beam Fig. 2 [216], Fig. 9 [2] and [0082]) and an optical receiver (Fig. 2 [208] and Fig. 9 [1]), the electronic circuitry being supplemental circuitry with respect to the mobile communication device (see Fig. 9 [902] and [904]), the electronic circuitry operable to: 
	i) receive commands over a communication link [from a hyper-spectral imaging application on the mobile communication device] and execute the commands to control the optical transmitter, (Page 7 [0095, 0096 and 0101-0102] note: limitation within [ ] above is considered a recitation of intended use and directed to a different apparatus than the apparatus of claim 1)
	ii) monitor the optical receiver, and 
	iii) communicate with the mobile communication device over a communication link (figures 9-13; paragraphs [0086] and [0112-0115]); and 
an encasement in which to retain the mobile communication device and the electronic circuitry.  (figure 10a; smart phone case 1002)
	Scott differs from the claimed invention by not explicitly reciting wherein the optical receiver and optical transmitter are configured to monitor attributes of matter external to the encasement; 
wherein the electronic circuitry is operable to control the optical transmitter to irradiate the matter; and 
wherein the electronic circuitry includes a spectrometer to perform a spectral analysis of optical energy reflected off the matter.  
	In an analogous art, Connor teaches a mobile device including a cell phone with component for food identification and quantification (Abstract and Page 5 [0043-0044]) that includes wherein the optical receiver and optical transmitter are configured to monitor attributes of matter external to the encasement; (Page 6 [0056-0058] and Page 10 [0078-0079])
wherein the electronic circuitry is operable to control the optical transmitter to irradiate the matter; (Page 11 [0089-0091]) and 
wherein the electronic circuitry includes a spectrometer to perform a spectral analysis of optical energy reflected off the matter (Pages 11-12 [0090-0092]) and generate image data; (Page 5 [0044-0047] “In an example, a mobile device for food identification and quantification can further comprise a light pattern projector which projects a pattern of light onto food or onto a surface near the food. A projected light pattern can serve as a fiducial marker to help estimate food size and/or distance. In an example, the operation of a light pattern projector can be linked with the operation of a camera. In an example, analysis of food images which include a light-projected fiducial marker can help to estimate food volume and quantity”) 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Scott after modifying it to incorporate the optical transmitter/receiver and camera within a cell phone of Connor since it enables monitoring objects of matter that will not fit within the cavity of Scott, thereby enabling analysis on various sized matter which increases the utility.  
	Scott in view of Connor differs from the claimed invention by not explicitly reciting wherein the electronic circuitry reduces the image data and transmits reduced image data to a cloud-based analytics for hyper-spectral imaging and transmission to a hyper-spectral imaging application.  
	In an analogous art, Kad teaches a method for spatially accurate location of a device using audio-visual information (Abstract) that includes a mobile communication device (Fig. 1 [100]) that has electronic circuitry (Fig. 1 [135]) which reduces the image data and transmits reduced image data (Page 4 [0038]) to a cloud-based analytics (i.e. server) for hyper-spectral imaging and transmission to the hyper-spectral imaging application on the mobile communication device.  (recitation of intended use, occurring at a device outside the scope of “the apparatus” and does not receive patentable weight)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Scott in view of Connor after modifying it to incorporate the ability reduce the size of images for transmission of Kad since it enables saving the amount of space needed when communication bandwidth is limited.  (Kad Page 4 [0038])
Regarding claim 2, Scott in view of Connor and Kad teaches a wireless communication link between the electronic circuitry and a respective wireless interface of the mobile communication device.  (Scott paragraph [0086])
Regarding claim 3, Scott in view of Connor and Kad teaches that the both the electronic circuitry and the mobile communication device is separate and removable with respect to the encasement.  (Scott Fig. 9, Fig. 10b [912 should actually be 904, 1014 and 1012], see Page 6 [0088-0091] which includes the description of the slots for housing laser, electronics, optics and smartphone) 
Regarding claim 4, Scott in view of Connor and Kad teaches wherein the electronic circuitry is fixedly integrated into the encasement.  (Connor Page 5 [0043] i.e. the spectroscopic sensor is “a component of a cell phone”, which is a separate option from a “removable accessory for a cell phone”)
	Regarding claim 6, Scott in view of Connor and Kad teaches wherein the application is operable to generate the commands to cause the optical transmitter to irradiate the matter with optical energy; (Scott Pages 7-8 [0102])
	wherein the optical signal detected by the optical receiver represents a portion of the optical energy reflected off the matter.  (Scott Page 1 [0009] and Connor Page 3 [0025], Page 23 [0184])
Regarding claim 7, Scott in view of Connor and Kad teaches the spectrometer (Scott Page 1 [0015] and Connor Page 3 [0023]) performs spectral analysis of wavelengths of the optical energy reflected off the matter and produces spectral information indicating spectral intensity of the reflected optical energy at different wavelengths; (Scott Page 2 [0020], Pages 3-4 [0054] and Connor Page 10 [0081])
wherein the attributes of the detected optical signal conveyed to the hyper-spectral application includes the spectral information; (Scott Pages 7-8 [0101-0102]) and 
wherein the application is operable to use the spectral information as a basis to identify at least one component present in the material under test.  (Scott Abstract and [0130])
Regarding claim 9, Scott in view of Connor and Kad teaches wherein the electronic circuitry is operable to communicate results of the spectral analysis over the communication link to the hyper-spectral application; (Connor Page 5 [0044-0047] and Page 18 [0146]) and
wherein the application is operable to use the spectral information and the captured image of the matter to estimate an amount of at least one component present in the matter.  (Connor Page 5 [0044-0047] “In an example, a mobile device for food identification and quantification can further comprise a light pattern projector which projects a pattern of light onto food or onto a surface near the food. A projected light pattern can serve as a fiducial marker to help estimate food size and/or distance. In an example, the operation of a light pattern projector can be linked with the operation of a camera. In an example, analysis of food images which include a light-projected fiducial marker can help to estimate food volume and quantity”)
	Regarding claims 21 and 33, the limitations of claims 21 and 33 are rejected as being the same reasons set forth above in claim 1.  
	Regarding claim 23, Scott in view of Connor and Kad teaches that the electronic circuitry is operable to receive commands over the communication link from the hyper-spectral imaging application on the mobile communication device and execute the commands to control the optical transmitter; (Scott Pages 7-8 [0102]) and 
	wherein the electronic circuitry is operable to convey attributes of an optical signal detected by the optical receiver to the hyper-spectral imaging application on the mobile communication device.  (Scott figure 11, paragraph [0102] and Connor Page 18 [0145-0146])
	Regarding claim 24, the limitations of claim 24 are rejected as being the same reasons set forth above in claim 6.  
	Regarding claim 25, the limitations of claim 25 are rejected as being the same reasons set forth above in claim 7.  








Claims 11, 13, 18, 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Connor and Kad as applied to claims 1 and 21 above, and further in view of Oh et al. (US-2008/0249382 hereinafter, Oh).
Regarding claim 11, Scott in view of Connor and Kad teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the hyper-spectral imaging application in the mobile communication device is operable to receive feedback information of an optical signal detected by the optical receiver; and
wherein the hyper-spectral imaging application of the mobile communication device is operable to generate a PPG (PhotoPlethysmoGraphy) metric based on the feedback information.  
In an analogous art, Oh teaches a blood pressure monitoring apparatus (Abstract) that enhances the functionality of a mobile communication device (Page 5 [0065]) that includes an optical receiver and optical transmitter are configured to monitor attributes of matter external to the encasement (Page 1 [0009], Page 2 [0017] and Page 3 [0035]), 
wherein a hyper-spectral imaging application in the mobile communication device is operable to receive feedback information of an optical signal detected by the optical receiver; (Oh Page 7 [0094]) and
wherein the hyper-spectral imaging application of the mobile communication device is operable to generate a PPG (PhotoPlethysmoGraphy) metric based on the feedback information.  (Oh Figs. 7A-7D and Page 8 [0110])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Scott in view of Connor and Kad after modifying it to incorporate the PPG optical transmitter/receiver of Oh since it enables performing PPG monitoring on matter external to the cavity of Scott, thereby enabling analysis on various sized matter which increases the utility.  
Regarding claim 13, Scott in view of Connor, Kad and Oh teaches a first electrode and a second electrode disposed on an exposed surface of the encasement to detect an impedance of bio-media in contact with the first electrode and the second electrode.  (Oh Page 1 [0008], Fig. 5a-c [102a-c] and Page 5 [0068-0069] “electrocardiogram monitoring electrodes” are viewed as measuring the impedance since they measure voltage potential and current Impedance = voltage / current)
Regarding claim 18, Scott in view of Connor, Kad and Oh teaches a first electrode and a second electrode (Oh Fig. 5a-c [102a-c]) disposed on an external surface of the encasement (Oh Fig. 5a-c), the electronic circuitry including an impedance measurement interface to monitor an impedance across the first electrode and the second electrode; (Oh Pages 5-6 [0068-0070] “electrocardiogram monitoring electrodes” are viewed as measuring the impedance since they measure voltage potential and current Impedance = voltage / current) and
wherein the first electrode is disposed on the encasement adjacent to a location of the optical receiver and the optical transmitter.  (Oh Fig. 5b [112 & 102c])
Regarding claims 27 and 28, the limitations of claims 27 and 28 are rejected as being the same reasons set forth above in claims 11 and 13.  
Regarding claim 29, Scott in view of Connor, Kad and Oh teaches initiating display of an ECG (ElectroCardioGraphy) metric on a display screen of the mobile communication device, the ECG metric derived from the detected impedance.  (Oh Page 1 [0007], Fig. 3 and Pages 5-6 [0068-0070] “electrocardiogram monitoring electrodes” are viewed as measuring the impedance since they measure voltage potential and current Impedance = voltage / current)
	Regarding claim 32, Scott in view of Connor, Kad and Oh teaches via the supplemental circuitry, tracking a timing of the detected attributes of the optical signal and a timing of an impedance signal detected across a first electrode and a second electrode of the encasement.  (Oh Fig. 3, Page 2 [0016] and Pages 5-6 [0068-0070])

Allowable Subject Matter









Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner has been unable to find the entirety of claim 5, when incorporating the limitations of independent claim 1 as well.  

Conclusion











THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew C Sams/           Primary Examiner, Art Unit 2646